Citation Nr: 1825939	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-58 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss for the period prior to February 7, 2017.

2. Entitlement to a compensable rating for degenerative arthritis of the right foot prior to February 7, 2017, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1965 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2016 and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a June 2017 rating decision, the RO, in pertinent part, granted a 100 percent disability rating for bilateral hearing loss, and a 10 percent rating for degenerative arthritis of the right foot, both effective February 7, 2017.  


FINDING OF FACT

In written correspondence dated in March 2018, the Veteran withdrew his appeal of the claims for higher ratings for bilateral hearing loss and for degenerative arthritis of the right foot.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2), 7105(d)(5) (2012); 38 C.F.R. § 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence to VA in March 2018 indicating his intent to withdraw his claims from appellate consideration. The Veteran also attached a June 2017 signed correspondence that he submitted to the VA stating he concurred with the June 2017 Rating Decision that addressed his issues on appeal of degenerative arthritis, right foot and bilateral hearing loss currently on appeal. Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and the appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


